Citation Nr: 0926685	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-00 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for residuals of cold injury of the left foot.  

2.  Entitlement to an initial disability rating in excess of 
30 percent for residuals of cold injury of the right foot.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
January 1981 to November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and February 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  The 
Veteran's appeal was certified by the RO in Baltimore, 
Maryland; however, the Veteran currently resides in North 
Carolina.  All correspondence should be directed to the 
Veteran's current address in that state.  

The Veteran appeared at a Central Office Hearing before the 
undersigned in April 2009.  A transcript is associated with 
the claims file.  During this hearing, the Veteran withdrew a 
claim for entitlement to an initial disability evaluation in 
excess of 10 percent for tinnitus, and, accordingly. that 
matter is not before the Board at this time.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran is currently in receipt of 30 percent disability 
evaluations for the residuals of cold injuries to his left 
and right foot, and is in receipt of a 10 percent evaluation 
for his bilateral hearing loss disability.  He contends, in 
essence, that his disablement has grown in severity, and that 
the assigned ratings do not adequately contemplate his 
perceived increase in disability.  Additionally, the Veteran 
asserts that the combined effects of all of his service-
connected disabilities have made it impossible for him to 
gain substantial employment, and that as such, he is entitled 
to receive a TDIU. 

The Board initially notes that the Veteran appeared at a 
Central Office Hearing before the undersigned in April 2009.  
At this hearing, his representative stated that the Veteran 
had upcoming appointments with VA within the month, and that 
records from these appointments would be probative in showing 
additional levels of disablement for his claimed conditions.  
These records have not been associated with the claims file, 
and as VA has a duty to obtain all records within the 
possession of the Federal government, the claim must be 
remanded so that these recent reports of treatment (dated in 
April 2009) can be obtained.  38 U.S.C.A. § 5103A(b)(3)

Hearing Loss 

During the hearing with the undersigned, the Veteran 
contended that his service-connected bilateral hearing loss 
disability has undergone an increase in severity since the 
last VA audiological examination of record.  The Board notes 
that the last VA audiological examination occurred in October 
2006.  

In claims where an increase in disability rating is sought, 
it is of the utmost importance to have an accurate picture of 
the current level of disability.  Here, the Veteran has 
asserted that his bilateral hearing loss has undergone a 
noticeable increase in severity since the time of his last VA 
examination.  While the Veteran, as a layperson, is not 
competent to report specific audiometric findings which would 
verify this, he is competent to report on that which comes to 
him through his senses.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  That is, he is competent to report a noticeable 
decrease in hearing sensitivity, and his allegation of a 
worsening is thus a significant finding.  Moreover, the last 
audiological examination of record is almost three years old, 
and as such, contains data that is somewhat dated and not 
particularly useful in assessing the current level of hearing 
loss disability.  Given both the age of the most recent 
examination and the assertion by the Veteran of a worsening 
in his hearing, the Board will remand the claim so that a 
current, comprehensive VA audiological examination can be 
afforded which addresses the present level of severity of the 
service-connected bilateral hearing loss.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In satisfaction of recent 
jurisprudential precedent, it is necessary to note that, in 
addition to the audiometric examination findings, the 
examiner must address the functional effects caused by the 
Veteran's hearing loss disability.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  Once the new examination 
findings have been recorded, the claim should be re-
adjudicated by the RO, and if less than fully favorable, 
should be returned to the Board for final adjudication.    

TDIU/Cold Injury Residuals-Right and Left Foot

Upon initial review of the file, it is evident that the 
Veteran is in receipt of the maximum schedular rating for the 
residuals of cold injury of the feet.  That is, according to 
38 C.F.R. § 4.104, Diagnostic Code 7122, a 30 percent 
evaluation is the maximum allowable rating for residuals of 
cold injuries in each affected body part.  While it is 
impossible for the Veteran to attain a higher rating on a 
schedular basis, the Board is of the opinion that sufficient 
evidence is of record to warrant additional development 
regarding extraschedular entitlement.  As this evidence 
pertains to the Veteran's alleged unemployability, it is also 
intertwined with the claim for TDIU, and the necessary 
development (directed below) affects the resolution of both 
claims.  

Specifically, the Veteran has asserted that he has not been 
employed since 2003, as he cannot stand for extended periods 
due to pain in his service-connected feet.  The Veteran has 
never worked in a sedentary position, and does not, at 
present, have any occupational training or experience in an 
office setting.  His previous employment was as an airship 
mechanic; however, he asserts that he was released from this 
employment due to problems with his feet.  This is highly 
suggestive of a marked interference with employment, and does 
present a unique disability picture which is outside of the 
levels of disablement contemplated by the rating criteria.  
As such, the Board is of the opinion that the claim should be 
dispatched to the Director of VA's Compensation and Pension 
Service for consideration of an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).    

Prior to dispatching the claims for higher initial ratings 
for the cold injury residuals, it is necessary for the 
Veteran to be afforded a comprehensive VA examination by an 
appropriate specialist to address the current level of 
severity of the service-connected right and left foot 
disability, as well as the impact of all of the service-
connected disabilities on the ability of the Veteran to 
engage in gainful employment (commensurate with skills, 
education, and training).  Specifically, the examiner is 
asked to include an opinion as to how all of the Veteran's 
service connected conditions (cold injury residuals of the 
right and left foot, bilateral hearing loss, and tinnitus) 
affect the Veteran's ability to obtain and remain in gainful 
employment, given his occupational skill-set as a former 
aviation mechanic, and lack of translatable skills to an 
office or sedentary environment.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  In this 
regard, copies of all VA treatment, to 
include reports of clinical treatment 
afforded in April 2009, must be obtained 
and associated with the claims file.   

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
current level of severity of his service-
connected bilateral hearing loss.  
Following the audiological examination and 
report of audiometric findings, it is 
additionally requested that the examiner 
give an opinion as to what, if any, 
functional impairment is present in the 
Veteran as a result of his hearing loss 
disability.  A detailed rationale should 
accompany any conclusions made.  

3.  Following the audiological 
examination, and an inclusion of the 
associated report in the claims file, the 
Veteran is to be scheduled for an 
examination by an appropriate specialist 
to determine the impact on employability 
caused by the totality of his service-
connected conditions.  That is, the 
examiner should note if any service-
connected disability (cold injury 
residuals of the right and left foot, 
hearing loss, and tinnitus) prevents the 
Veteran from engaging in gainful 
employment commensurate with his skills, 
training, and education. Additionally, 
this examiner should specifically examine 
the left and right foot, and determine 
what the current level of severity is for 
the service-connected residuals of cold 
injuries in these extremities.  A detailed 
rationale should accompany any conclusions 
made.  

4.  Following the employability/foot 
examination, the associated report should 
be added to the claims file.  Following 
this,  the file must be sent to the 
Director of VA's Compensation and Pension 
Service (C+P) to determine if 
extraschedular evaluations are warranted 
for the residuals of cold injuries to the 
right and left foot.  The Director of C+P 
should provide a detailed rationale for 
any conclusions reached, and if an 
extraschedular evaluation is not awarded, 
the claim must be returned to the Board 
for final adjudication.  

5.  After all of the above development (to 
the extent possible) has been 
accomplished, re-adjudicate the Veteran's 
claims.  Should any decision remain less 
than fully favorable, issue an appropriate 
supplemental statement of the case prior 
to dispatching the claim to the Board for 
final disposition.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




